                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 JAMES DOUGLAS THOMAS RIDER,                   )
                                               )
                       Plaintiff,              )
                                               )
               v.                              )   C.A. No. 16-997 (MN)
                                               )
 OFFICER REA GREEN, et al.,                    )
                                               )
                       Defendants.             )

                                    MEMORANDUM OPINION


James D. T. Rider, Sussex Correctional Institution, Georgetown, Delaware. Pro Se Plaintiff.

Carla Anne Kingery Jarosz, Deputy Attorney General, DELAWARE DEPARTMENT OF JUSTICE,
Wilmington, Delaware. Counsel for Defendants Rea Green, Keshaw Travies, and Wayde
Campbell.

Dana Spring Monzo and Kelly Elizabeth Rowe, WHITE & WILLIAMS LLP, Wilmington, Delaware.
Counsel for Defendant Connections Community Support Program.




January 28, 2020
Wilmington, Delaware
NOREIKA, U.S. District Judge:

       Plaintiff James D. T. Rider (“Plaintiff”), who appears pro se and was granted permission

to proceed in forma pauperis, is an inmate at the Sussex Correctional Institution (“SCI”) in

Georgetown, Delaware.      Plaintiff was incarcerated at the James T. Vaughn Correctional Center

(“JTVCC”) in Smyrna, Delaware, when he commenced this action pursuant to 42 U.S.C. § 1983.1

(D.I. 3).      Before the Court is Defendant Connections Community Support Program’s

(“Connections”) unopposed motion to dismiss.          (D.I. 45).

I.     BACKGROUND

       The Complaint alleges delay or denial of medical care in violation of Plaintiff’s

constitutional rights.   (D.I. 3).   Plaintiff alleges that on November 16, 2014, he suffered

excessive force at the hands of correctional officers Defendants Rea Green (“Green”), Keshaw

Travies (“Travies”), and Wayde Campbell (“Campbell”).              (Id. at 5).     The next day Plaintiff was

seen by medical personnel and prescribed Motrin.        (Id at 5, 14).     Plaintiff was referred to a nurse

practitioner but did not see one until January 18, 2015, almost three months after he was injured.

(Id. at 14).    The nurse practitioner recommended an MRI consult for Plaintiff but, as of

February 24, 2015, it had not taken place. (Id.).      The medical grievance decision attached to the

Complaint indicates that Plaintiff was seen by medical personnel on several occasions between

December 19, 2014 and March 13, 2015 and, in March, physical therapy was ordered and Plaintiff

was taught range of motion exercises.   (Id. at 15).     On an unspecific date the MRI was performed

with the finding, “Your test result is not within normal limits.         Further studies are required and

you will be notified when a follow up apt is scheduled for you.”                 (Id. at 5).   Plaintiff alleges


1
       When bringing a § 1983 claim, a plaintiff must allege that some person has deprived him
       of a federal right, and that the person who caused the deprivation acted under color of state
       law. West v. Atkins, 487 U.S. 42, 48 (1988).



                                                  1
there was no follow-up and that he is “still in very bad pain.”              (Id.).   Plaintiff seeks

compensatory damages.

II.    SHOW CAUSE

       Plaintiff requested counsel in October 2016, and his requests were denied without prejudice

in March 2017. (See D.I. 5, 6, 13). He again sought counsel in December 2018, and the request

was denied in March 2019. (See D.I. 38, 43). On May 17, 2019, Connections filed its motion to

dismiss pursuant to Fed. R. Civ. P. 12(b)(6), and its certificate of service alerted the Court that

Plaintiff was incarcerated at the Howard R. Young Correctional Institution (“HRYCI”) in

Wilmington, Delaware.       (D.I. 47).    Mailings sent to Plaintiff at HRYCI were returned

“undeliverable” and, upon request by the Court, the Delaware Department of Correction provided

an address for Plaintiff at SCI. (D.I. 50).

       On December 12, 2019, the Court ordered Plaintiff to show cause why the case should not

be dismissed for his failure to prosecute, noting that he had not filed an opposition to the motion

to dismiss, had not updated his address with the Court, and that the last action he had taken

occurred in December 2018. (D.I. 51). Plaintiff responded that “things have been hard for him,”

he needs an attorney, and he had not been in touch with the Court because he was waiting for the

Court to provide him counsel. (D.I. 52). Plaintiff states that he still dealing with his physical

condition. The Court considers Plaintiff’s response and finds he has shown cause why the

Complaint should not be dismissed for failure to prosecute.

III.   LEGAL STANDARDS

       In reviewing a motion to dismiss filed under Fed. R. Civ. P. 12(b)(6), the Court must accept

all factual allegations in a complaint as true and take them in the light most favorable to Plaintiff.

See Erickson v. Pardus, 551 U.S. 89, 94 (2007). Because Plaintiff proceeds pro se, his pleading




                                                  2
is liberally construed and his Complaint, “however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson, 551 U.S. at 94. A court may

consider the pleadings, public record, orders, exhibits attached to the complaint, and documents

incorporated into the complaint by reference. Tellabs, Inc. v. Makor Issues & Rights, Ltd.,

551 U.S. 308, 322 (2007). A Rule 12(b)(6) motion may be granted only if, accepting the well-

pleaded allegations in the complaint as true and viewing them in the light most favorable to the

complainant, a court concludes that those allegations “could not raise a claim of entitlement to

relief.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 558 (2007).

       “Though ‘detailed factual allegations’ are not required, a complaint must do more than

simply provide ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of

action.’” Davis v. Abington Mem’l Hosp., 765 F.3d 236, 241 (3d Cir. 2014) (quoting Twombly,

550 U.S. at 555). The Court is “not required to credit bald assertions or legal conclusions

improperly alleged in the complaint.” In re Rockefeller Ctr. Props., Inc. Sec. Litig., 311 F.3d 198,

216 (3d Cir. 2002). A complaint may not be dismissed, however, “for imperfect statement of the

legal theory supporting the claim asserted.” Johnson v. City of Shelby, 574 U.S. 10 (2014).

       A complainant must plead facts sufficient to show that a claim has “substantive

plausibility.” Id. at 347. That plausibility must be found on the face of the complaint. Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial plausibility when the [complainant] pleads

factual content that allows the court to draw the reasonable inference that the [accused] is liable

for the misconduct alleged.” Id. Deciding whether a claim is plausible will be a “context-

specific task that requires the reviewing court to draw on its judicial experience and common

sense.” Id. at 679.




                                                 3
IV.    DISCUSSION

       A.      Medical Needs

       Connections seeks dismissal on the grounds that the Complaint fails to state a claim for

deliberate indifference under the Eighth Amendment.          The Eighth Amendment proscription

against cruel and unusual punishment requires that prison officials provide inmates with adequate

medical care. Estelle v. Gamble, 429 U.S. 97, 103-105 (1976). In order to set forth a cognizable

claim, an inmate must allege (i) a serious medical need and (ii) acts or omissions by prison officials

that indicate deliberate indifference to that need. Estelle v. Gamble, 429 U.S. at 104; Rouse v.

Plantier, 182 F.3d 192, 197 (3d Cir. 1999). A prison official is deliberately indifferent if he

knows that a prisoner faces a substantial risk of serious harm and fails to take reasonable steps to

avoid the harm. Farmer v. Brennan, 511 U.S. 825, 837 (1994). A prison official may manifest

deliberate indifference by “intentionally denying or delaying access to medical care.” Estelle v.

Gamble, 429 U.S. at 104-05; Pearson v. Prison Health Serv., 850 F.3d 526, 537 (3d Cir. 2017) (a

delay or denial of medical treatment claim must be approached differently than an adequacy of

care claim).

       When a plaintiff relies upon a theory of respondeat superior to hold a corporation liable,

he must allege a policy or custom that demonstrates such deliberate indifference. Sample v.

Diecks, 885 F.2d 1099, 1110 (3d Cir. 1989); Miller v. Correctional Med. Sys., Inc., 802 F. Supp.

1126, 1132 (D. Del. 1992). To establish that Connections is directly liable for the alleged

constitutional violations, Plaintiff “must provide evidence that there was a relevant [Connections]

policy or custom, and that the policy caused the constitutional violation[s] [plaintiff] allege[s].”

Natale v. Camden Cty. Facility, 318 F.3d 575, 584 (3d Cir. 2003) (because respondeat superior or

vicarious liability cannot be a basis for liability under 42 U.S.C. § 1983, a corporation under




                                                  4
contract with the state cannot be held liable for the acts of its employees and agents under those

theories). Assuming the acts of a defendant’s employee have violated a person’s constitutional

rights, those acts may be deemed the result of a policy or custom of the entity for whom the

employee works, thereby rendering the entity liable under § 1983, where the inadequacy of

existing practice is so likely to result in the violation of constitutional rights that the policymaker

can reasonably be said to have been deliberately indifferent to the need. See Natale, 318 F.3d at

584 (citations omitted).

       “‘Policy is made when a decisionmaker possess[ing] final authority to establish . . . policy

with respect to the action issues an official proclamation, policy or edict.’” Miller v. Corr. Med.

Sys., Inc., 802 F. Supp. at 1132 (alteration in original) (quoting Andrews v. City of Philadelphia,

895 F.2d 1469, 1480 (3d Cir. 1990)). “Custom, on the other hand, can be proven by showing that

a given course of conduct, although not specifically endorsed or authorized by law, is so well-

settled and permanent as virtually to constitute law.” Id. (citing Andrews, 895 F.2d at 1480;

Fletcher v. O’Donnell, 867 F.2d 791, 793-94 (3d Cir. 1989)).

       Connections contends that the pleading is insufficient to survive a motion to dismiss. It

argues dismissal is appropriate because the “scant details” do not allege that Plaintiff requested

further care or that it specifically denied or delayed care. Connections also argues that the

allegations indicate Plaintiff received some treatment and Plaintiff does not point to specific

medical personnel actions. In addition, Connections argues that Plaintiff fails to establish that

Connections maintained a policy, practice, or custom that caused constitutional harm to Plaintiff.

       As is well-established, the legal standard when ruling on Rule 12(b)(6) motions is identical

to the standard used when screening a complaint pursuant to 28 U.S.C .§ 1915(e)(2)(B)(ii).

See Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999) (applying Fed. R. Civ. P. 12(b)(6)




                                                  5
standard to dismissal for failure to state a claim under § 1915(e)(2)(B)). The Court previously

reviewed Plaintiff’s allegations and found that he stated what appear to be cognizable and non-

frivolous § 1983 claims against Connections for delay or denial in providing him medical care for

serious medical needs. Nothing has changed since that ruling. Nonetheless, the Court has

revisited the allegations, liberally construed them, as it must, and finds that Plaintiff adequately

raises medical needs claims under the Eighth Amendment.

       In addition, there is no dispute that Connections is responsible for inmate incarcerated

within the Delaware Department of Correction. It is alleged that Plaintiff has a serious medical

condition and that there was a delay in providing treatment to Plaintiff, and that delay continues to

date. Plaintiff is not required to recite the specific text or official policy. He must only place

Connections on notice as to its alleged improper conduct and the policy in place that created such

conduct.

       Liberally construing the allegations, Plaintiff adequately states a claim against

Connections. The Complaint pleads facts that indicate there was delay in providing Plaintiff

medical care despite its necessity which is sufficient to allege a custom or court of conduct by

Connections. While discovery may show that Connections acted properly, at this stage of the

litigation, Plaintiff has pled sufficient facts to proceed against it. Therefore, the Court will deny

the motion to dismiss claims raised pursuant to 42 U.S.C. § 1983.

       B.      Exhaustion of Administrative Remedies

       Connections also seeks dismissal on the grounds that Plaintiff has failed to exhaust his

administrative remedies.     Connections notes that Plaintiff submitted a grievance regarding

medical care and obtaining an MRI. Connections argues, however, that the Complaint does not




                                                 6
indicate that Plaintiff submitted a grievance seeking “post-MRI treatment,” and, therefore,

dismissal is appropriate.

       Under the Prison Litigation Reform Act of 1996, a prisoner must pursue all available

avenues for relief through the prison’s grievance system before bringing a federal civil rights

action. See 42 U.S.C. § 1997e(a); Booth v. Churner, 532 U.S. 731, 741 n.6 (2001) (“[A]n inmate

must exhaust irrespective of the forms of relief sought and offered through administrative

avenues.”). Section 1997(e) provides that “[n]o action shall be brought with respect to prison

conditions under section 1983 of the Revised Statutes of the United States, or any other Federal

law, by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997(e). The exhaustion

requirement is mandatory. Williams v. Beard, 482 F.3d 637, 639 (3d Cir. 2007); Booth, 532 U.S.

at 742 (holding that the exhaustion requirement of the PLRA applies to grievance procedures

“regardless of the relief offered through administrative procedures”).

       An inmate must fully satisfy the administrative requirements of the inmate grievance

process before proceeding into federal court. Spruill v. Gillis, 372 F.3d 218 (3d Cir. 2004);

see also Oriakhi v. United States, 165 F. App’x 991, 993 (3d Cir. 2006) (providing that “there

appears to be unanimous circuit court consensus that a prisoner may not fulfill the PLRA’s

exhaustion requirement by exhausting administrative remedies after the filing of the complaint in

federal court”). Courts have concluded that inmates who fail to fully, or timely, complete the

prison grievance process are barred from subsequently litigating claims in federal court. See e.g.,

Booth v. Churner, 206 F.3d 289 (3d Cir. 2000); Bolla v. Strickland, 304 F. App’x 22 (3d Cir.

2008). Finally, the “failure to exhaust is an affirmative defense the defendant must plead and




                                                7
prove; it is not a pleading requirement for the prisoner-plaintiff.” Paladino v. Newsome, 885 F.3d

203, 207 (3d Cir. 2018) (quoting Small v. Camden Cty., 728 F.3d 265, 268 (3d Cir. 2013)).

        The Complaint alleges there was a grievance procedure available where Plaintiff was

housed, he filed a grievance, and the grievance process was completed. (D.I. 3 at 8). The face

of the Complaint indicates that Plaintiff exhausted his administrative remedies. There is nothing

before the Court to indicate otherwise. Connections’ position is not a basis for dismissal at the

pleading stage.

        In light of the foregoing, the Court will deny Connections’ motion to dismiss for failure to

exhaust administrative remedies.

V.      CONCLUSION

        Based upon the above discussion, the Court will deny Connections’ motion to dismiss.

(D.I. 45).

        An appropriate order will be entered.




                                                 8
